Citation Nr: 0814149	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  00-18 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for skin condition 
claimed as body rash.

2.  Entitlement to an effective date prior to August 13, 2002 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

3.  Entitlement to a higher initial evaluation for PTSD, 
currently evaluated as 50 percent disabling.  

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for gastroesophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  He served in Vietnam and was awarded the Combat 
Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2000 and October 2004 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  The veteran 
requested an RO hearing in August 2000 but cancelled that 
hearing in January 2001.  

The issues of the initial evaluation for PTSD and service 
connection for hypertension and gastroesophageal reflux 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

After the RO issued a statement of the case in September 
2003, the veteran did not perfect an appeal of the RO's 
January 2003 denial of service connection for status post 
skin cancer, claimed as skin cancer (myeloma).  Accordingly, 
that issue is not on appeal.  


FINDINGS OF FACT

1.  A skin condition to include actinic and seborrheic 
keratosis, solar lentigo, and tinea pedis and cruris was not 
manifest in service and is unrelated to service.  

2.  The veteran first filed a claim for service connection 
for PTSD on October 28, 1999.  There were no communications 
prior to this time which may be considered a formal or 
informal claim for PTSD.

3.  PTSD related to service existed on October 28, 1999.


CONCLUSIONS OF LAW

1.  A skin condition claimed as body rash was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for an October 28, 1999, effective date for 
the award of service connection for PTSD are met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400(b)(2)(i) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Concerning the skin condition claim, the duty to notify was 
satisfied by way of a letter sent to the veteran in October 
2001 that addressed all four notice elements.  The letter 
informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information to the AOJ.  

With regard to the fourth element, the Board notes that the 
RO's letter did not literally request the veteran to provide 
"any evidence in his possession" that pertained to his 
claims.  However, he was told that he needed to provide 
medical evidence that he had been treated for the conditions 
on appeal as well as any service medical records in his 
possession.  Thus, the RO's failure to include a specific 
request in its letter that he submit 'any evidence in his 
possession' that pertained to his claim must be viewed as 
harmless.  The notice required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006), concerning effective dates for ratings 
and degrees of disability, was furnished in March 2006.   

The Board acknowledges that the October 2001 and March 2006 
letters were sent to the veteran after the March 2000 
decision that is the basis for this appeal.  In this case, 
however, the unfavorable RO decision that is the basis of 
this appeal was already decided - and appealed -- by the time 
the current section 5103(a) notice requirement was enacted in 
November 2000.  The Court acknowledged in Pelegrini v. 
Principi, 18 Vet. App. 112, at 120 (2004), that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received in this case.  Notice was provided 
before the last supplemental statement of the case.  VA 
notice requirements have been met concerning the claim for 
service connection for skin condition claimed as body rash.

Here, the veteran is also challenging the effective date 
assigned following the grant of service connection for PTSD.  
In Dingess, the Court held that in cases where, as here, 
service connection has been granted and an initial disability 
rating and effective date have been assigned prior to the 
passage of the Veterans Claims Assistance Act, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
VA's duty to notify with regard to the earlier effective date 
claim has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, VA examination reports, and lay 
statements from the veteran.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The appellant was afforded VA medical examinations of the 
skin in 2001 and 2002; however, the examiners did not provide 
an opinion as to nexus.  Regardless, the duty to assist does 
not require further development for a nexus examination in 
this case because there is no evidence to "indicate" that a 
current skin disability "may be associated" with military 
service.  The first medical evidence of a skin disability is 
noted 28 years after service discharge.  During the veteran's 
2001 examination, he reported a history of a skin rash since 
"many years ago (more than 15 years)".  However a 1999 VA 
treatment record noted a one-year history of rash and 
itching, and during a 2002 VA examination he reported only a 
three-year history of itching.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Skin condition claimed as body rash

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records do not show any skin problems in 
service.  The veteran denied having had any on service 
discharge examination in May 1968, and his skin was normal at 
that time.  He does not now claim that he had any skin 
problems in service.  The provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) do not apply, as he has not alleged that he had 
skin disease in combat.  

The first indication in the medical record of a skin disorder 
was in September 1996, over 28 years after the veteran's 
separation from service, when VA found the veteran to have 
verrucous lesions.  Evidence of such a prolonged period 
without apparent medical complaint weighs against the claims.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

On VA treatment record in August 1999, he reported a rash for 
one year.  It was assessed as tinea cruris.  He was found to 
have tinea pedis as well in November 1999.  Additionally, 
actinic and seborrheic keratoses were found on VA examination 
in February 2001.  At that time, he reported a skin rash for 
more than 15 years.  Solar lentigo was found on VA 
examination in November 2002.  

Since the veteran's current skin disorders were not manifest 
in service and have not been related to service, service 
connection for skin condition claimed as body rash is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Effective date for service connection award

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation similarly states that the effective date "will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400(b)(2)(i) 
(2007).  When an application for disability compensation is 
received within one year of the date of the veteran's 
discharge or release from service, the effective date of such 
award shall be the day following the veteran's release.  38 
U.S.C.A. § 5110(b)(1) (West 2002).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002). See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations,"  Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

As indicated above, the veteran was discharged from service 
in June 1968.  In his original application for compensation 
received in October 1999, he claimed service connection for 
malaria and not for psychiatric disorder.  The first claim 
for service connection for PTSD, described by the veteran as 
a "nervous condition" manifested by startle responses, 
anger, fear, and sleep problems, was filed on October 28, 
1999.

When the RO granted service connection for PTSD in an October 
2004 decision, it noted that the effective date of the grant 
was from August 13, 2002, as that was the date in which PTSD 
was diagnosed at the VA clinic.  In a November 2004 written 
statement, the veteran requested an earlier effective date of 
December 23, 1999, as that was when he sent the RO evidence 
of his condition.

The Board finds that an earlier effective date is warranted.  
Like the August 13, 2002, VA treatment record, VA treatment 
records dated in November 26, 2001, February 11, 2002, and 
May 10, 2002 diagnosed PTSD.  In addition, a February 11, 
2000, mental health clinic consultation report diagnosed 
"probable PTSD, prolonged."  March 1, 2000, April 5, 2000, 
June 14, 2000, and August 14, 2000 VA treatment records also 
assessed PTSD. 

The fact that the veteran has PTSD related to combat 
stressors has subsequently been confirmed by a November 2003 
VA examination.  The examiner noted that the veteran's PTSD 
symptomatology included being extremely fearful, irritable, 
and having nightmares and insomnia; the same symptoms that 
the veteran complained of when he filed his claim for PTSD on 
October 28, 1999.  While there had been a VA medical opinion 
in February 2001 with a July 2002 addendum indicating that he 
did not have PTSD, the preponderance of the evidence 
indicates that the veteran has had PTSD for many years.  He 
has consistently complained of PTSD symptomatology since his 
October 28, 1999, claim for service connection for that 
disorder, and the preponderance of the medical evidence shows 
that he has been diagnosed with PTSD since at least early 
2000.  

Accordingly, as the preponderance of the medical evidence 
shows that the veteran has had PTSD for many years, the date 
entitlement arose is earlier than the date of claim.  As the 
date of claim, October 28, 1999, is the later date of the 
two, that should be the effective date.  There are no 
communications prior to that date which may be considered a 
claim for service connection for PTSD. 


ORDER

Service connection for skin condition claimed as body rash is 
denied.

An October 28, 1999, effective date for service connection 
for PTSD is granted.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

The rating for PTSD is on appeal from an initial grant of 
service connection for PTSD.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126-28.

The RO has not considered what the veteran's rating should be 
for PTSD between October 28, 1999 and August 13, 2002.  That 
is a matter for the RO to consider in the first instance.  
Accordingly, remand for such consideration is necessary.  The 
veteran reported in January 2000 that he had seen Dr. Morales 
for psychiatric problems.  Before assigning a rating, those 
records should be obtained.  38 C.F.R. § 3.159.  

The veteran is service-connected for malaria.  In January 
2000, the veteran indicated that his hypertension was due to 
malaria.  In July 2003, the veteran indicated that his PTSD 
has caused his hypertension and his stomach disorder.  In 
essence, he is claiming secondary service connection for 
hypertension and gastroesophageal reflux disease.  The RO has 
not considered these claims.  Instead, it has only considered 
direct service connection.  Service connection may be 
granted, on a secondary basis, for a disability which is 
proximately due to, or the result of an established service-
connected disorder.  38 C.F.R. § 3.310 (2007).  Similarly, 
any increase in severity of a non-service connected disease 
or injury that is proximately due to or the result of a 
service connected disease or injury, and not due to the 
natural progress of the nonservice connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the non-service connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322 (2007).  Before considering secondary service 
connection, VCAA notice concerning secondary service 
connection should be provided, and a VA examination should be 
conducted, as indicated below.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran VCAA notice 
concerning secondary service connection 
for hypertension and gastroesophageal 
reflux disease.  

2.  Obtain the records of treatment 
which the veteran indicated in January 
2000 that he received from Dr. Morales 
for psychiatric problems.  

3.  Make arrangements for VA 
examinations for hypertension and 
gastroesophageal reflux disease.  
Provide the claims folder to the 
examiner(s) for review in conjunction 
with the examination(s).  The examiners 
should indicate in their reports 
whether or not the claims folder was 
reviewed.  All necessary special 
studies or tests are to be 
accomplished.  

The examiners should examine the 
veteran for hypertension and 
gastroesophageal reflux disease, and 
provide appropriate diagnoses. 

Medical opinions should be provided as 
to whether it is (1) at least as likely 
as not (probability of 50 percent or 
greater) that the veteran's claimed 
hypertension was caused or aggravated 
by his service-connected malaria or 
PTSD, and (2) as to whether it is at 
least as likely as not (a probability 
of at least 50 percent) that his 
gastroesophageal reflux disease was 
caused or aggravated by his 
service-connected PTSD.

The examiners must provide 
comprehensive reports, including 
complete rationales for all conclusions 
reached.

4.  Thereafter, readjudicate the 
veteran's claims in light of any 
additional evidence added to the record.  
Rate the veteran's PTSD from October 28, 
1999 to August 13, 2002 in the first 
instance.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


